Name: Commission Regulation (EC) No 2151/2003 of 16 December 2003 amending Regulation (EC) No 2195/2002 of the European Parliament and of the Council on the Common Procurement Vocabulary (CPV) (Text with EEA relevance)
 Type: Regulation
 Subject Matter: economic analysis;  trade policy;  technology and technical regulations;  information and information processing
 Date Published: nan

 Important legal notice|32003R2151Commission Regulation (EC) No 2151/2003 of 16 December 2003 amending Regulation (EC) No 2195/2002 of the European Parliament and of the Council on the Common Procurement Vocabulary (CPV) (Text with EEA relevance) Official Journal L 329 , 17/12/2003 P. 0001 - 0270Commission Regulation (EC) No 2151/2003of 16 December 2003amending Regulation (EC) No 2195/2002 of the European Parliament and of the Council on the Common Procurement Vocabulary (CPV)(Text with EEA relevance)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Regulation (EC) No 2195/2002 of the European Parliament and of the Council of 5 November 2002 on the Common Procurement Vocabulary (CPV)(1), and in particular Article 2 thereof,Whereas:(1) Regulation (EC) No 2195/2002 established a single classification system applicable to public procurement to standardise the references used by contracting authorities and entities to describe the subject matter of their contracts.(2) The structure and codes of the CPV may need to be adapted or amended in the light of developments in the markets and users' needs.(3) The structure and codes of the CPV should be updated to take account of specific needs expressed by Member States and by users of the CPV and to correct material errors that were detected in the various linguistic versions.(4) Technical adjustments and improvements, which were identified during the legislative process leading to the adoption of Regulation (EC) No 2195/2002 but which could not be taken into account in that Regulation, should be introduced in the Annexes to that Regulation.(5) In its opinion(2) on the proposal for a Regulation on the CPV the Committee of the Regions pointed out that the classification of medicines required improvement and recommended the use of the "Anatomic Therapeutic Chemical" (ATC) classification system drawn up by the World Health Organisation to complete the CPV structure and codes for medicinal products.(6) Interested parties and CPV users made specific suggestions for improvements of the CPV.(7) The update of the CPV codes and structure should be reflected in the illustrative tables showing the correspondence between the CPV and the Provisional Central Product Classification (CPC Prov.) of the United Nations, the General Industrial Classification of Economic Activities within the European Communities (NACE Rev. 1) and the Combined Nomenclature (CN).(8) In the interest of clarity, the CPV should be replaced entirely as well as the correspondence table between the CPV and the CPC Prov. All amendments to the CPV codes or their descriptions should be listed in a separate new Annex to Regulation (EC) No 2195/2002.(9) The entry into force of Commission Regulation (EC) No 204/2002 of 19 December 2001(3) amending Council Regulation (EEC) No 3696/93 on the statistical classification of products by activity (CPA) in the European Economic Community has rendered obsolete the information given in Annex II to Regulation (EC) No 2195/2002, which shows the correspondence between the CPV and the CPA 96.(10) In Common Position (EC) No 33/2003 of 20 March 2003 adopted by the Council with a view to adopting a directive of the European Parliament and the Council on the coordination of procedures for the award of public works contracts, public supply contracts and public service contracts(4) and Common Position (EC) No 34/2003 of 20 March 2003 adopted by the Council with a view to adopting a directive of the European Parliament and the Council coordinating the procurement procedures of entities operating in the water, energy, transport and postal services sectors(5), product areas are not established by means of reference to the statistical classification of products by activity (CPA).(11) For those reasons, it is not appropriate to update the correspondence table between the CPV and the CPA 96 set out in Annex II to Regulation (EC) No 2195/2002. That Annex should therefore be deleted.(12) Regulation (EC) No 2195/2002 should therefore be amended accordingly.(13) The measures provided for in this Regulation are in accordance with the opinion of the Advisory Committee on Public Procurement,HAS ADOPTED THIS REGULATION:Article 1Regulation (EC) No 2195/2002 is amended as follows:Annex I is replaced by the text set out in Annex I to this Regulation;Annex II is replaced by the text set out in Annex II to this Regulation;Annex III is replaced by the text set out in Annex III to this Regulation;Annex IV is amended in accordance with Annex IV to this Regulation;Annex V is amended in accordance with Annex V to this Regulation.Article 2This Regulation shall enter into force on the 20th day following that of its publication in the Official Journal of the European Union.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 16 December 2003.For the CommissionFrederik BolkesteinMember of the Commission(1) OJ L 340, 16.12.2002, p. 1.(2) OJ C 192, 12.8.2002, p. 50.(3) OJ L 36, 6.2.2002, p. 1.(4) OJ C 147 E, 24.6.2003, p. 1.(5) OJ C 147 E, 24.6.2003, p. 137.ANNEX ICOMMON PROCUREMENT VOCABULARY (CPV)Structure of the classification system1. The CPV consists of a main vocabulary and a supplementary vocabulary.2. The main vocabulary is based on a tree structure comprising codes of up to nine digits associated with a wording that describes the supplies, works or services forming the subject of the contract.The numerical code consists of 8 digits, subdivided as follows:- the first two digits identify the divisions (XX000000-Y);- the first three digits identify the groups (XXX00000-Y);- the first four digits identify the classes (XXXX0000-Y);- the first five digits identify the categories (XXXXX000-Y).Each of the last three digits gives a greater degree of precision within each category.A ninth digit serves to verify the previous digits.3. The supplementary vocabulary may be used to expand the description of the subject of a contract. The items are made up of an alphanumeric code with a corresponding wording allowing further details to be added regarding the specific nature or destination of the goods to be purchased.The alphanumeric code is made up of:- a first level comprising a letter corresponding to a section;- a second level comprising four digits, the first three of which denote a subdivision and the last one being for verification purposes.MAIN VOCABULARY>TABLE>SUPPLEMENTARY VOCABULARY>TABLE>ANNEX IIAMENDMENTS TO THE CPV CODES OR DESCRIPTIONS OF ANNEX I TO REGULATION (EC) No 2195/2002II.A - TABLE OF NEW AND EXISTING CPV CODES ASSOCIATED WITH A NEW DESCRIPTION>TABLE>II.B - TABLE OF NEW AND REVISED CPV CODES ASSOCIATED WITH AN EXISTING DESCRIPTION>TABLE>II.C - TABLE OF DELETED CPV CODES OF ANNEX I TO REGULATION (EC) No 2195/2002>TABLE>II.D - TABLE OF DELETED DESCRIPTIONS OF ANNEX I TO REGULATION (EC) No 2195/2002>TABLE>ANNEX IIICORRESPONDENCE TABLE BETWEEN CPV AND CPC PROV.>TABLE>ANNEX IVAMENDMENTS TO ANNEX IV TO REGULATION (EC) No 2195/2002Correspondence table between CPV and NACE Rev. 1>TABLE>>TABLE>ANNEX VAMENDMENTS TO ANNEX V TO REGULATION (EC) No 2195/2002Correspondence table between CPV and CN>TABLE>>TABLE>